I am in accord with the majority except as to that part of the opinion which reads as follows:
"It is apparent that the county commissioners could not vote emergency warrants if there were sufficient funds available to care for its needs. This rule applies even though some of those funds were in the possession or under the control of a state agency. Our holding, in the case of Palmquist v. Taylor,177 Wn. 306, 31 P.2d 894, to the effect that county commissioners could not, under the doctrine of necessity, levy a tax to cover an expected relief emergency, compels this conclusion."
The effect of that pronouncement, as I view it, is simply this: Even though the county's actual general assistance needs for the quarter beginning October 1, 1939, amount to $668,177.39 in excess of the amount available to the county, according to the budget which the social security committee originally approved, or $497,229.64 in excess of the amount available to the county, according to the budget as finally approved by the committee on October 21, 1939, and regardless of the fact that the committee, in the exercise of its judgment, may allocate less than what it has previously determined, and even approved, as being necessary to cover the county's public assistance needs, nevertheless, the county may not issue its emergency warrants to meet the amount of the deficit. In other words, the *Page 522 
county can in no way act to alleviate its present condition, but must await the judgment and discretion of the committee and limit itself to the amount finally allocated by that agency, even though the amount be insufficient to meet the county's assistance needs. I do not believe that the public assistance act should be so construed.
The case of Palmquist v. Taylor, supra, relied on by the majority, is not applicable to the situation here. In that case, the taxing officers, at the time of making the general levy, included a considerable amount to be used as a special fund which the county anticipated would be required for indigent relief during the course of the year; the needs were not immediate but only anticipated. In this case, the needs are not merely anticipated but immediate and emergent.
In my opinion, the county has the power, and should be permitted, to issue its emergency warrants to the extent that the committee's allocation is not sufficient to meet the needs of the county as previously ascertained.
BLAKE, C.J., and ROBINSON, J., concur with STEINERT, J. *Page 523